Title: To Thomas Jefferson from Hugh Williamson, 24 December 1806
From: Williamson, Hugh
To: Jefferson, Thomas


                        
                            Sir
                            
                            New York 24th Decr. 1806.
                        
                        The death of our late Consul in Madeira will doubtless be followed by sundry applications for that consulate.
                            The bearer of this Mr Wm S: Shaw has been established some time as a merchant in Madeira. I have known him some years and
                            am confident that he would discharge the duties of a consul in that island with great reputation. He is not only a man of
                            integrity & candour but of much philanthropy a quality that the case of suffering mariners may occasionally call
                            into exercise. It is true that all the wine I drink could not induce me to care much about the Madeira trade but no man
                            desires more ardently than myself that all our foreign appointments be honourably filled. I had more than once been
                            mortified at hearing that British subjects or men highly anglofied had obtained American consulates, Nor should I be
                            surprised, considering the collision of interest if attempts be made by men called Americans to fix some merchant under
                            British influence into that office.
                        I am Sir With the utmost consideration Your most obedt Servant
                        
                            Hu Williamson
                            
                        
                    